Citation Nr: 1403325	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding this claim, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule this requested hearing.


REMAND

In his September 2012 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board.  In March 2013, he was sent a letter indicating a videoconference hearing before the Board had been scheduled at the RO for July 10, 2013.  But the U. S. Postal Service subsequently returned the letter as undeliverable, and it does not appear that any further attempts were made to notify the Veteran of the scheduled hearing.  He was considered a "no show" for the July 10, 2013 hearing, on the premise that he had failed to appear for the proceeding.  In August 2013, however, he notified VA that his address had changed - so presumably the reason he had not received the required notice of that hearing and, consequently, the reason he did not appear for it.

He has a right to a hearing before deciding his appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20,700(a) (2013).  Since the RO, rather than the Board, schedules and reschedules the type of hearing he has requested, the Board must remand his claim to reschedule the hearing. 38 C.F.R. §§ 20.704, 20.1304 (2013).


Accordingly, his claim is REMANDED for the following action:

Reschedule the Veteran's videoconference hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this rescheduled hearing at his new address.  Put a copy of this notification letter in the claims file.  If he fails to appear for the rescheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


